Citation Nr: 1442615	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-23 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chondromalacia of the right knee prior to September 28, 2009, and a rating in excess of 30 percent for chondromalacia of the right knee, status post total knee replacement, from November 1, 2010.

2.  Entitlement to a rating in excess of 10 percent for arthritis of the right knee prior to September 28, 2009.

3.  Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.

WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1973 to November 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  A December 2009 rating decision assigned a 100 percent rating for chondromalacia of the right knee for the period from September 28, 2009, through October 31, 2010, and a 30 percent rating effective November 1, 2010.  In July 2013, the Board remanded these matters for additional development of the record.

The Veteran testified at a video conference hearing in March 2013 before a Veterans Law Judge who is no longer employed with the Board.  A June 2014 letter informed the Veteran of this fact and afforded him the opportunity to have another hearing before a different Veterans Law Judge.  Later that month, the Veteran indicated he did not wish to have another hearing.

The issues of entitlement to a rating in excess of 10 percent for chondromalacia of the left knee and entitlement to a TDIU rating are REMANDED to the AOJ.  VA will notify the appellant if action on his part is required.



FINDINGS OF FACT

1.  Prior to September 28, 2009, the Veteran's arthritis of the right knee was manifested by no more than slight limitation of motion.

2.  Prior to September 28, 2009, the Veteran's right knee chondromalacia was manifested by no more than moderate instability.

3.  From November 1, 2010, the Veteran's chondromalacia of the right knee is manifested by slight limitation of motion, pain and crepitus.  


CONCLUSIONS OF LAW

1.  Ratings for chondromalacia of the right knee in excess of 20 percent prior to September 28, 2009, and in excess of 30 percent from November 1, 2010 are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5055, 5257 (2013).

2.  A rating in excess of 10 percent for arthritis of the right knee prior to September 28, 2009 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Codes 5003, 5260, 5261 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was advised of VA's duties to notify and assist in the development of these claims prior to their initial adjudication. A May 2008 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing and the evidence he was responsible for providing.  This notification letter was issued prior to the rating decision on appeal, and thus, is timely.  He has had ample opportunity to respond/supplement the record, and has not alleged notice that was less than adequate.

The Veteran's VA treatment records, and private and Social Security Administration records are associated with the record, and the RO has arranged for VA examinations.  As is discussed in greater detail below, the examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Veteran's testimony elicited at the hearing in March 2013 focused on the elements necessary to substantiate the instant claim; it reflects that he is aware of the elements necessary to substantiate his claim, and what must still be shown.  The Veteran's testimony in response to questions posed reflected his awareness of what must be shown.  A deficiency in the conduct of the hearing is not alleged.  The Board is aware, however, that in the prior remand, the Veteran was to be offered another hearing as there was misstatement as to the ratings assigned to each disability.  

As noted in the Introduction, the Veterans Law Judge who conducted that hearing  is no longer employed at the Board, and the Veteran was offered another hearing by letter.  Further, subsequent documents have informed the Veteran of the issues in appellate status.  Considering the post-remand development, that is, the Board finds that is substantially complies with the Board remand directives and that there is no prejudice with continuing with adjudication of the ratings assigned to the right knee at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

Factual background, legal criteria and analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On VA examination of the joints in May 2008, the Veteran reported right knee pain on a daily basis.  He stated his right knee gives way if he does not wear a brace.  The pain was made worse by prolonged standing or walking.  Examination showed the Veteran walked with a mild limp favoring the right lower extremity, wearing the hinged right knee brace.  There was no active synovitis or effusion in the right knee.  Peripatellar tenderness was present.  McMurray's test was negative, and the Veteran had negative medial and lateral instability upon varus and valgus stressing.  There was positive Lachman's and drawer tests.  The right knee had anterior/posterior instability.  Range of motion was from 0 to 132 degrees with pain beginning at 120 degrees.  There was no further functional impairment due to pain, fatigue, incoordination or instability upon repetitive motion testing.  The diagnosis was degenerative arthritis of the right knee with anterior cruciate ligament deficiency.  

A private physician noted the Veteran could not walk for any length of time and that he had to change positions frequently due to stiffness.  He indicated the Veteran had severe osteoarthritic changes in the right knee.  

VA outpatient treatment records show the Veteran was seen in June 2008 and reported he had obtained good relief for about six months from a series of knee injections.  An examination showed no effusion, warmth or erythema of the right knee.  It was noted two weeks later that there was no swelling, redness or increase in warmth in the right knee.  The Veteran had pain to palpation of the lateral aspect of the knee.  The ligaments were intact.  There was slight patellofemoral pain with compression.  There was slight swelling, but no pain or increase in warmth in December 2008.  The ligaments were intact, and there was no varus/valgus instability.  Range of motion was from 0 to 90 degrees.  In June 2009, there was positive crepitus with range of motion in the right knee.  No significant effusion was noted, and there was no increased warmth or erythema.  Range of motion was from 0 to 130 degrees.  The Veteran was seen in August 2009 for consideration of a total knee replacement.  An examination showed he had mild tenderness of the medial joint line of the right knee.  He corrected to neutral with valgus stress.  He had positive drawer and Lachman's, as well as retropatellar crepitus.  

A right total knee arthroplasty was performed in September 2009.  

VA outpatient treatment records show the Veteran stated in October 2010 there was no giving way, locking or catching of the right knee.  It was noted he remained very active.  An examination showed no effusion or erythema.  The knee was non-tender to palpation.  Range of motion was from 0 to 130 degrees, and the knee was stable.  The diagnosis was status post right total knee arthroplasty.  

On VA general medical examination in November 2010, the Veteran reported he had intermittent flares of right knee pain since the total knee replacement.  He also reported occasional mild swelling.  An examination of the right knee showed no deformity or valgus/varus stress laxity.  There was mild tenderness and minimal localized effusion at the lateral lower aspect of the patella.  No other tenderness was noted, and there was no patellar grating.  Range of motion was -5 to 110 degrees on three repetitions.  The diagnosis was degenerative arthritis, status post total knee replacement, right.

On VA joints examination in April 2011, range of motion of the right knee was 0 to 120 degrees, and this remained the same after repetitive motion.  There was no pain, fatigability, weakness or lack of endurance.  There was normal varus/valgus alignment.  No joint crepitus was noted.  Quadriceps strength was 5/5.  

Private medical records show the Veteran reported in October 2011 that he had moderate pain in his right knee.  He stated the knee swelled three times a week.  On examination, range of motion of the right knee was 0 to 115 degrees.  There was no ligament laxity, joint effusion or localized tenderness.  Straight leg raising was to 90 degrees bilaterally sitting and to 70 degrees bilaterally supine.  The impression was status post right total knee arthroplasty.

On VA orthopedic examination in August 2013, the Veteran stood with normal alignment of the knees.  There was no varus or valgus deformity.  A limp was not noted.  Range of motion of the right knee was from 0 to 125 degrees, and this did not change with repetition.  There was no pain.  There was no indication of weakness, fatigability or lack of endurance of the right knee.  Quadriceps and hamstring strength were 5/5.  It was indicated that there had been improved right knee function with no specific flare-ups other than minor aching once a month.  It was noted there was nothing to suggest any change in physical function because of the minor flare-ups.  There was slight patellofemoral crepitus.  There was no soft tissue swelling or joint effusion.  No localized tenderness was reported.  Patellar alignment and tracking were normal with no subluxation.  The diagnosis was right knee osteoarthritis, status post total knee arthroplasty.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for such rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  When flexion is limited to 45 degrees, a 10 percent rating is assignable.  38 C.F.R. § 4.71a, Code 5260.

A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 10 degrees, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Code 5261.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

A 30 percent evaluation may be assigned for recurrent subluxation, lateral instability or other impairment of the knee which is severe.  When moderate, a 20 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Code 5257.

A 60 percent evaluation may be assigned for knee replacement (prosthesis) with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to diagnostic codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Code 5055.

When the Veteran submitted his claim for an increased rating, service connection was in effect for chondromalacia of the right knee, rated 20 percent, and for arthritis of the right knee, rated 10 percent.  During the course of his appeal, he underwent a right total knee replacement.  Thereafter, as noted above, a December 2009 rating decision assigned a 100 percent rating for chondromalacia for the period from September 28, 2009, through October 31, 2010, initially under 38 C.F.R. § 4.30 (2013), and then under Code 5055), and a 30 percent rating effective November 1, 2010.  The separate 10 percent rating for arthritis of the right knee was discontinued, effective September 28, 2009.  As since that time, the Veteran was in receipt of a 100 percent rating and then the current 30 percent rating for residuals following the total knee replacement that took place in September 2009, the discontinuance of the separate 10 percent did not involve a reduction, as the disability had changed based on the knee replacement and he has since that time been at the same or higher rating.  Further, the separate 10 percent rating was not protected, as it has not been in place for more than 20 years.  Murray v. Shinseki, 24 Vet. App. 420 (2011).

The Board will first address whether a rating in excess of 20 percent is warranted for chondromalacia of the right knee prior to September 28, 2009.  When examined by the VA in May 2008, the Veteran stated his right knee gives way.  The examination demonstrated Lachman's and drawer tests were positive, and there was anterior/posterior instability of the right knee.  There was no medial or lateral instability of the knee.  VA outpatient treatment records show the ligaments were intact in June and December 2008.  In August 2009, prior to the knee replacement surgery, he had mild tenderness and positive crepitus and drawer and Lachman's tests.  Such findings, however, do not establish the Veteran's right knee chondromalacia was more than moderate in severity prior to September 28, 2009.

The Veteran also claims a rating in excess of 30 percent is warranted for chondromalacia from November 1, 2010.  He was seen in a VA outpatient treatment clinic in October 2010 and there was no giving way or locking of the right knee.  When examined by the VA in November 2010, he had mild tenderness and minimal effusion of the right knee.  There was no varus/valgus laxity.  

The VA examination in April 2011 shows the Veteran did not have crepitus of the right knee.  He was seen by a private physician in October 2011 and that examination showed no ligament laxity, joint effusion or tenderness.

The Veteran was most recently examined by the VA in August 2013.  He had slight patellofemoral crepitus, with no swelling or effusion.  The examination report reflects that the Veteran acknowledged he had improved right knee function since his knee replacement surgery.  

The findings summarized above fail to demonstrate that a rating in excess of 30 percent is warranted for chondromalacia of the right knee from November 1, 2010.  The record does not show he has severe painful motion or weakness in the right knee, and thus, a higher rating directly under Diagnostic Code 5055 is not warranted.  Further, review of the symptomatology of the right knee following knee replacement fails to show limitation of motion or instability that would warrant a higher rating than 30 percent, to include when considering combing findings of limitation of motion and instability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262.

In order to assign a rating in excess of 10 percent for arthritis of the right knee prior to September 28, 2009, the record must show that flexion is limited to 30 degrees, or extension limited to 15 degrees.  Notably, when examined by the VA in May 2008, the Veteran had almost full range of motion of the right knee, and there was no additional functional impairment due to pain, fatigue, incoordination or instability.  The only other instances during the relevant time period in which the range of motion of his right knee was measured was in December 2008 and June 2009, when it was 0-90 degrees and 0-130 degrees, respectively.  Clearly, sufficient limitation of motion was not shown to warrant a higher rating. 

The Veteran is competent to report symptoms he experiences, to include pain, limitation of motion and instability, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a rating in excess of 10 percent for arthritis of the right knee prior to September 28, 2009; a rating in excess of 20 percent for chondromalacia of the right knee prior to September 28, 2009; or a rating in excess of 30 percent for chondromalacia from November 1, 2010.  Accordingly, the Board concludes, that the preponderance of the evidence is against the claims for increased ratings for arthritis of the right knee or chondromalacia of the right knee.

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's right knee arthritis.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  The VA examination establishes the Veteran has complaints of pain on motion of his right knee, but the pain is not shown to have caused restriction warranting an increased rating, and is contemplated by the rating assigned.  

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but notes that all findings and impairment associated with the right knee disability are encompassed by the schedular criteria for the ratings that have been assigned.  The Veteran has not identified impairment of function that is not reflected in the schedular rating assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 



ORDER

Ratings for chondromalacia of the right knee in excess of 20 percent prior to September 28, 2009, and in excess of 30 percent from November 1, 2010 are denied.

A rating in excess of 10 percent for arthritis of the right knee prior to September 28, 2009 is denied.


REMAND

In its July 2013 remand, the Board directed an examination be performed to determine the severity of the Veteran's service-connected chondromalacia of the left knee.  The examiner was also requested to provide an opinion regarding whether the Veteran's status postoperative anterior cruciate ligament reconstruction was related to his service-connected right knee disability.  As noted in the Introduction section, the Veteran has filed a claim for service connection for additional left knee disability, but this matter has not been addressed by the RO.  

Following the August 2013 VA orthopedic examination, the examiner opined that the giving way of the Veteran's right knee caused him to injure the left knee.  He concluded, therefore, that the Veteran's left knee condition was secondary to his service-connected right knee disability.  

There is no indication the RO has adjudicated the claim for service connection for additional left knee disability.  This matter is inextricably intertwined with the claim for a TDIU rating. 

In light of the development regarding the claim for an increased rating for a left knee disability, the issue of entitlement to a TDIU rating is deferred.  

Accordingly, the case is REMANDED for the following action:

The AOJ should review the record and readjudicate the claim of an increased rating for chondromalacia of the left knee, and the claim for a TDIU rating (in light of the determinations on the other issue remanded, and the adjudication of the claim of service connection for additional left knee disability - specifically whether the postoperative anterior cruciate ligament reconstruction was related to his service-connected right knee - and following any further development, to include an examination if indicated).  If either of these claims remains denied, the AOJ should issue an appropriate supplemental SOC, and afford the appellant and his representative opportunity to respond.  The case should then be returned to the Board

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


